Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 23, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159256 & (46)(52)(53)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 159256
                                                                    COA: 340824
                                                                    Berrien CC: 2017-000016-FC
  GREG ALLEN BRENEMAN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application and amended application for leave to appeal
  the January 17, 2019 judgment of the Court of Appeals are considered, and they are
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court. The motions to expand the record and to remand are DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 23, 2019
         s1216
                                                                               Clerk